Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a method of using an elongate flexible rescue stretcher sized to underlay the injured person to remove an injured person from a confined area comprising deploying the rescue stretcher adjacent the injured person in the confined area, the rescue stretcher including a header end and an opposite footer end, a first side and an opposite second side, and a first securement strap including a first segment with a first strap buckle and a second segment with a second strap buckle, wherein the first securement strap extends transversely across the flexible stretcher from the first side to the second side thereof when the first and second strap buckles mate with one another, the rescue stretcher further including a fastener device coupled thereto; arranging the header end of the rescue stretcher in the confined area adjacent the injured person; securing the fastener device of the rescue stretcher to the injured person; pulling the rescue stretcher along the footer end and urging the fastener device to drag the injured person away from the confined area; and securing the injured person to the rescue stretcher once away from the confined area.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673